Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been granted the request for prioritized examination (Track I) on October 27, 2021. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to the papers filed on June 23, 2022. Claims 1-30 are currently pending. Claim 15 was amended by Applicants’ amendment filed on 6/23/2022. No claims were amended, added or canceled by Applicants’ amendment filed on 6/23/2022. 
In response to the restriction requirement of January 7, 2022, Applicants’ election with traverse of Group II, claims 14-16, drawn to a population of genetically engineered T cells, comprising: (i) a disrupted Regnase-1 (Regl) gene; and (ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII) gene, wherein the genetically engineered T cells comprise a nucleic acid encoding the CAR, was previously acknowledged with claim 2 linking inventions I-III.  
Additionally, Applicants’ election of  the following species to facilitate prosecution was previously acknowledged :
(1) A species of a target site in the Reg1 gene: SEQ ID NO: 327;
(2) A species of a gRNA that targets the Reg1 gene: SEQ ID NO: 50;
(3) A species of a target in the TGFBRII gene: SEQ ID NO: 317;
(4) A species of a gRNA that targets the TGFBRII gene: SEQ ID NO: 312;
(5) A species of a disrupted gene or a combination thereof: disrupted TRAC and
disrupted βM gene.

A supplemental restriction was filed in the non-final office action of 3/23/2022; (i)  to correct for claim 1 as generic claim for Groups I-V and not merely included in Group I and (ii)  to correct for claims 17-18 as linking claims of Groups III and IV and not restricted to Group III. 
The restriction filed on 3/23/2022 mandated restriction among the same Groups I, II, IV, V and VI. The only difference is that claims 17-18 of Group III of 3/23/2022 are now considered linking claims of new Groups III and IV and claim 1 of Group I of 3/23/2022 is now considered generic to Groups I-V of the restriction filed on  . 
In response to the supplemental restriction of 3/23/2022, Applicants elected Group II, e.g, claims 14-16. This is the same Group II  previously elected by Applicants in the response filed on 3/7/2022.  Claims 1 and 2 link Groups I-V. Claims 1, 2 and 14-16 read on the elected invention.
Accordingly, claims 3-13 and 17-30 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
Response to Applicants’ arguments
At pages 8-9 of the remarks filed on June 23, 2022, Applicants essentially argue that: 1) “
Group I allows for additional elements and thus is overlapping in scope with the Group II claims, which recite that the claimed genetically engineered T cells further comprise a nucleic acid encoding the CAR.” and 2)  “In another example, the Group II claims recite "a nucleic acid encoding a CAR," which refers to a genus encompassing the Group III claims (wherein the CAR binds CD19) and the Group IV claims (wherein the CAR binds CD70). Accordingly, the Group II claims are overlapping in scope with the Group III and Group IV claims.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the fact that the claims of Group I overlaps in scope with the claims of Group II is not disputed. That is why the office has restricted Groups I and II as related products having a materially different design, mode of operation, function, or effect (i.e. different sequences, different structure). See page 6 of the non-final office action filed on 3/23/2022.  
Regarding 2), the genetically engineered T cells of Group III require that the CAR binds CD19 whereas the genetically engineered T cells of Group IV require that the CAR binds CD70. The genetically engineered T cells of Group II merely require a nucleic acid encoding a CAR. Therefore, the structure and function of Groups II, III  and IV are distinct and the search for each invention is not coextensive, such that the search and examination of two inventions together would place an undue burden on the examiner.
The requirement for restriction between Groups I-V is maintained for reasons of record and the foregoing commentary, and hereby made FINAL.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
Because the elected linking claims 1 and 2 are not allowable as originally claimed, no other linked groups  will be rejoined for search and examination. 
The terminal disclaimers filed on June 23, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending applications 17/493,280, 17/483,100 and 17,493,271 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Therefore, claims 1, 2 and  14-16 are currently under examination to which the following grounds of rejection are applicable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 is in compliance with the provisions of 37 CFR 1.97. The following references have been considered by the examiner to the extent that an English  abstract was provided, as indicated on Form PTO 1449.
Claim interpretation
Claims 1 and 2  of the elected invention are directed to a population of genetically engineered T cells comprising a disrupted Reganse-1(Reg-1) gene and a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII), and further expressing a chimeric antigen receptor CAR. 
Claim 14 further limits the population of genetically engineered T cells of claim 2 to having a nucleic acid encoding the CAR, wherein the nucleic acid is inserted into the genome of the T cells. Claim 15 further limits the genetically engineered T cells of claim 14 to the nucleic acid being inserted into the disrupted  Reg1 gene, the disrupted TGFBRII, a disrupted TRAC gene,  a disrupted β2M g, or a disrupted CD70 gene. 
The Specification discloses in Example 12 (paragraph [0404] of the published application) the generation of  T cells carrying a disrupted Regnase 1 (Reg1) gene (e.g., "Reg1 Knockout T cells") and  a disrupted TGFBRII gene (e.g., "TGFBRII Knockout T cells") expressing a chimeric antigen receptor (CAR) targeting CD70 (paragraphs [0404]-[0405]). Moreover, the Specification teaches the sgRNAs of SEQ ID NO: 51 used to knockout the Reg1 gene and sgRNAs of SEQ ID NO: 313 to knockout the TGFBRII gene (paragraph [0405]). These T cells also comprise the disrupted TRAC (SEQ ID NO: 58), disrupted β2M (SEQ ID NO: 62) and disrupted CD70 (SEQ ID NO:54). The Specification teaches that these “sgRNAs, which form RNPs with the Cas9 enzyme, can be introduced into the T cells in a single electroporation event to produce the resulting modified cell populations shown in Table 7 below.” (paragraph [0406]), where anti-CD70 CAR T cells comprising both: the  knockout  Reg1 gene and the  knockout  TGFBRII gene which express nearly equivalent amount of CAR on their surface at day 7 post HDR  relative to anti-CD70 CAR T cells (e.g, 81.8 vs 82.2). 

    PNG
    media_image1.png
    167
    590
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    63
    442
    media_image2.png
    Greyscale
Example 13 discloses that disruption of both Regnase-1 and TGFBRII in the following  construct: 

“improved potency (FIG.16A) and CAR+ T cell expansion (FIG. 16B) when CAR T cells are repeatedly challenged with CD70+ positive target cells. Potency and expansion is improved compared to CAR T cells that have neither, or only one (i.e. TGFBRII or Regnase), of the genes disrupted.” [emphasis added] (paragraph [0415]). 
In relation to the sgRNAs used to knockout out the Reg1 gene and the TGFBRII gene: SEQ ID NO: 51 and SEQ ID NO: 313, respectively, Table 22 discloses the sequence of SEQ ID NO:51 targeting exon 4 of the Reg 1 gene and PAM target sequence 180 and Table 39 discloses the sequence of SEQ ID NO:313 targeting exon 5 of the TGFBRII gene and PAM target sequence 317.  
Note that  SEQ ID NO:52 (elected species) in Table 22 refers to the spacer sequence of a guide RNA (gRNA) targeting the Reg 1 gene-REG1-Z10 sgRNA EX4_T7 and SEQ ID NO:53 is the modified version of the same spacer. SEQ ID NO: 50 (elected species) is the full sequence of the EX4_T7 guide, which includes the same spacer (upper case region) and the scaffold region (lower case nucleotides) (see page 5 of Applicants’ remarks filed on 3/7/2022 for copending application 16/082,487). Also note that  SEQ ID NO:314  (elected species) in Table 39 refers to the spacer sequence of a guide RNA (gRNA) targeting the TGFBRII gene sgRNA EX5_T1 and SEQ ID NO:315 is the modified version of the same spacer. SEQ ID NO: 312 (elected species) is the full sequence of the EX5_T1 guide, which includes the same spacer (upper case region) and the scaffold region (lower case nucleotides) (see page 5 of Applicants’ remarks filed on 3/7/2022 for copending application 16/082,487).

    PNG
    media_image3.png
    833
    717
    media_image3.png
    Greyscale

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
In view of Applicants’ terminal disclaimer over copending Application No. 17/493,280, as per claims filed on September 23, 2021, rejection of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/493,280,, has been withdrawn.  
***

In view of Applicants’ terminal disclaimer over copending Application 17/483,100 the rejection of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-80 of copending Application17/483,100, has been withdrawn.
***
In view of Applicants’ terminal disclaimer over copending Application No. 17/493,253, the rejection of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/493,271, has been withdrawn.

Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claim 15, the rejection of claims  15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
                                                 Claim Rejections - 35 USC § 103  	Claims 1, 2 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub 2021/0139850; effective filing date November 13, 2019) in view of  Tang et al. (JCI Insight. 2020;5(4):e133977, pages 1-17; Published 02/27/2020; of record IDS filed on 1/24/2022) and further in view of Moriarity et al. (US Patent No. 10,166,255).
Regarding claims 1 and 2, Ye et al., discloses genetically engineered T cells expressing a chimeric antigen receptor (CAR) comprising a disruption of the T cell receptor alpha chain constant region (TRAC) gene (paragraph [0005] of the published application) and disruption of additional genes including Regnase-1, Tet2, Fas, CD70 leading, wherein when edited T cells are  compared with “ the non-edited T counterpart, T cells in a T cell bank may have enhanced expansion capacity in culture, enhanced proliferation capacity, greater T cell activation, and/or reduced apoptosis levels.” (paragraph [0058]).
Ye et al., does not teach a disruption of the TGFBRII gene. 
Tang et al. teach that TGFBR2 edited CART cells (using the CRISPR/Cas system, see abstract) have a better in vivo tumor elimination efficacy. Tang et al. stated, "we greatly improved the in vitro and in vivo function of CAR T cells in TGFβ-rich tumor environments by knocking out endogenous TGFBR2 and propose a potentially new method to improve the efficacy of CAR T cell therapy for treating solid tumors." (See abstract, page 1).
It would have been prima facie obvious to a person of ordinary skill in the art to have further modified the CAR T cells of Ye et al., to comprise a disruption at both the Regnase-1 locus and the TGFBR2 locus based upon the combined teachings of Ye and Tang.  One of ordinary skill in the art would have been motivated to further modify the CAR T cells of Ye et al. to comprise a disruption at the TGFBR2 locus because the prior art teach that the efficacy of the CAR T cells in vitro could be increased by reduction of TGFBR2 expression.
It would have been prima facie obvious to a person of ordinary skill in the art to have further modified the CAR T cells of Ye et al., to comprise a disruption at both the Regnase-1 locus and the TGFBR2 locus based upon the combined teachings of Ye and Tang.  One of ordinary skill in the art would have been motivated to further modify the CAR T cells of Ye et al. to comprise a disruption at the TGFBR2 locus because the prior art teaches that the efficacy of the CAR T cells in vitro could be increased by reduction of TGFBR2 expression.
Regarding claims 14 and 15, the combined teachings of Ye and Tang make obvious the engineered cells of claim 1and  2. Additionally, Ye discloses that a nucleic acid encoding CAR can be inserted into a nucleic acid of interest in the host cell including  into a location within a TRAC gene to disrupt the TRAC gene (paragraph [0147]-[0149]). 
Regarding claim 16,  the combined teachings of Ye and Tang make obvious the engineered cells of claim 1, 2, 14 and 15. The combined teachings of Ye and Tang do not teach of the TRAC gene of SEQ ID NO: 76. However, the sequence of the T-cell receptor alpha locus is known in the art, as set forth in Moriarty et al. US Patent NO. 10166255, SEQ ID NO: 146 (Table 9; T-cell receptor alpha locus).

    PNG
    media_image4.png
    274
    776
    media_image4.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to target the  T-cell receptor alpha locus comprising the nucleotide sequence of SEQ ID NO:69 with a guide RNA (gRNA) spacer sequence for insertion of the nucleic acid encoding CAR into the  T-cell receptor alpha locus with a reasonable expectation of success because the prior art discloses specific gRNA genomic sites that can be targeted with the  CRISPR/Cas genomic editing system to reduce the expression and/or activation of TRAC, TGFBR2 and/or Reg-I.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 2 and  14-16  under 35 USC § 103
At pages 11-13 of Applicants’ remarks filed on 6/23/2022, Applicants essentially argue that: 1) “even if the combination of Yu and Tang would establish a prima facie case of obviousness (which Applicant does not concede), the superior synergistic effects arising from the double-knockout of Reg1 and TGFBRII reported in the instant application would be sufficient to rebut such a prima facie case.”, 2) “the present application provides a substantial amount of data, demonstrating the above-noted improved therapeutic efficacy of CART cells with Reg1and TGFBRII doble knockouts, as relative to CART cells with either Reg1 or TGFBRII knockout.”, 3) “For example, Example 17 discloses assessment of anti-CD 19 CAR T Cells having both TGFBRII and Reg] gene disruptions in a mouse model. The results from this example show that, while disruption of either Reg-I or TGFBRII showed some survival advantage, the double knockout of both genes "exhibited the greatest survival advantage.” 4) “Further, as shown in FIG. 22B, "disruption of both TGFBRII and Regnase-1 had a synergistic effect on CART cell expansion at day 28." Page 93, lines 9-10.” 5) “Similar synergistic effects were observed in other CAR-T cells having disrupted TGFBRII and Reg] genes, e.g., anti-CD70 and anti-BCMA CAR-T cells, as reported in Examples 13-16 and 19-21. For instance, anti-CD70 CART cells with Reg1 and TGFBRII double knockouts demonstrated improved potency and CAR T cell expansion relative to CAR T cells having only one of the genes (Reg1and TGFBRII) disrupted (see, Examples 13-16). See also FIGs. 16A-16B ("showing synergistic effects of TGFBRII and Regnase double disruption with in vitro rechallenge of CART cells with ACHN" Page 12, lines 3-4 ), FIGs. 17 A-17B ("showing synergistic effects of disrupting both TGFBRII and Regnase genes in cancer xenograph models." Page 12, lines 6-7), and FIGs. 18A-18B ("showing synergistic effects of disrupting both TGFBRII and Regnase genes in an RCC rechallenge xenograph model." Page 12, lines 10-11).” 6) “In another example, anti-BCMA CART cells with both Reg1 and TGFBRII disruptions exhibited greater cytotoxicity towards myeloma and lymphoma cell lines, increased efficacy in mouse xenograft tumor models, and a superior ability to expand relative to CAR T cells with either Reg1 or TGFBRII knockout (see, Example 19-21).” and 7) The Office Action cites Moriarity for disclosing the T-cell receptor alpha locus, relating to an element recited in dependent claim 16. Page 17, 4th paragraph. Moriarity does not touch on disruption of Regl and TGFBRII and thus does not cure the deficiency in Yu and Tang discussed above.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and  2), at the outset the examiner notes that the instant claims are not directed to CART cells with Reg1 and TGFBRII double knockouts. Claim 1 does not require any specific gene editing system. Claim 1 does not require any of the specific gRNA sequences targeting TGFBRIII or Re1 used in the experiments set forth in the specification as filed. Claim 1 does not require a CAR. Claim 1 is a product claims merely requiring a population of engineered T cells comprising a disrupted Reg1 gene and a disrupted TGFBRII gene. As applicants concede, Yu discloses a genetically engineered T cell population comprising a disrupted TRAC gene and a disrupted β2M (see, para. [0005] and claim 1) in combination with a disrupted Tet2, Fas, CD70, Regnase-1 (“so as to disrupt or reduce expression of such genes, leading to improved persistence in culture. Examples of the edited genes in a T cell bank include, but are not limited to, Tet2, Fas, CD70, Regnase-1, or a combination thereof.” [emphasis added] para. [0058]). Accordingly, Yu et al., explicitly  teaches a population of genetically engineered T cells comprising a disrupted Reg-1.  Moreover, as Applicants concede, Tang discloses that knocking out TGFBRII in CAR T cells improved therapeutic efficacy of CART cells in treating solid tumors. Thus, Tang also provides support for genetically editing T cells by one or more CRISPR/Cas-mediated gene editing systems. Given that the combined teachings of Yu and Tang result in the generation of genetically engineered T cells which comprise a disrupted Reg1 gene and a disrupted TGFBRII gene, the effects of disrupting the Reg1 gene and the disrupted TGFBRII gene would be expected to be the same. Otherwise, the claims are not enabled. In other words, the combination of Yu and Tang results in T cells that are expected to impart the same or similar properties to the claimed  genetically engineered T cells of the invention.
Regarding 3) and 4), Example 17 cited by applicants, evidences that Nalm6 Model mice treated with anti-CD19 CAR+ cells, having both TGFBRII and Regnase gene disruptions, exhibited the greatest survival advantage (FIG. 20B). (paragraph [04329]). The Specification also teaches in Example 17 that acute lymphoblastic leukemia tumor xenograft mouse model was inoculated intravenously with a single 200 µl intravenous dose of CAR+ T cells per Table 12. Figures 20A-B clearly support unexpected results from the construct Anti-CD19 CAR T + Reg KO + TGFBRII KO (“While disruption of either TGFBRII or Regnase showed some survival advantage in the Nalm6 Model mice treated with anti-CD19 CAR+ cells, having both TGFBRII and Regnase gene disruptions 
    PNG
    media_image5.png
    576
    836
    media_image5.png
    Greyscale
exhibited the greatest survival advantage (FIG. 20B)” (paragraph [0432] of the published application. The anti-CD19 CAR+ cells, having both TGFBRII and Regnase knock out genes were generated via CRISPR/CAS -mediated gene editing system comprising the sgRNA of SEQ ID NO: 51 to knockout out the Reg1 gene and the sgRNA of SEQ ID NO: 313 to knock out the TGFBRII gene. Table 22 discloses the sequence of SEQ ID NO:51 (modified Sequence 50) targeting exon 4 of the Reg 1 gene and PAM target sequence 180. Additionally,  Table 39 discloses the sequence of SEQ ID NO:313 (modified 312 sequence) targeting exon 5 of the TGFBRII gene and PAM target sequence 317.  In relation to selection of the gRNAs which target either exon 2 or 4 of the Reg1 gene, where REG1-Z03, REG1-Z05, REG1-Z06 and REG1-Z10 showed 96.8%, 98.5%, 95% and 94.9% editing rate of Reg1, relative to the other synthetic modified sgRNA targeting the Reg1 gene (sequences in Table 22)(paragraph [0340]). For disruption of the TGFBRII by Cas9:sgRNA RNPs in T Cells, the specification discloses,  “Seven (7) of the gRNAs showed nearly complete knock out of TGFBRII on the T cells (FIG. 7B).” (paragraph [0384]).  Example 12 teaches the generation of CAR T cells with disrupted TGFBRII and Regnase-1 genes in allogeneic human T cells lacking expression of the TRAC gene, β2M gene, CD70 gene, and expressing a chimeric antigen receptor (CAR) targeting CD70 (paragraph [0403]). The following  sgRNAs were used  to knockout expression of the five genes:  TRAC (SEQ ID NO: 58), β2M (SEQ ID NO: 62), CD70 (SEQ ID NO:54), TGFBRII (SEQ ID NO: 313) and REG-1 (SEQ ID NO: 51)”. Additionally, the Specification teaches, “The sgRNAs, which form RNPs with the Cas9 enzyme, can be introduced into the T cells in a single electroporation event to produce the resulting modified cell populations shown in Table 7” (paragraph [0404]). The instant claims do not require any T cells comprising and anti-CD19 CAR T + Reg KO + TGFBRII KO. Applicant has not provided evidence to show it was surprising that genetically engineered T cells as claimed , which comprising a disrupted Reg1 gene and a disrupted TGFBRII gene exhibited a synergistic effect on CART cell expansion at day 28 . Thus a “synergistic effect” argument is not persuasive over the breadth of the pending claims.
Regarding 5), Examples 13-16 and 19-21 cited by Applicants, are directed to methods of using the same construct CAR T + Reg KO + TGFBRII KO generated in Exemple 12,  where the sgRNA TGFBRII of SEQ ID NO: 313 and the sgRNA REG-1 of SEQ ID NO: 51 were used to knock out these two genes. Given the combined teachings of Wei and Burleigh which result in the generation of genetically engineered T cells, which comprise a disrupted Reg1 gene and a disrupted TGFBRII gene, the effects of disrupting the Reg1 gene and the disrupted TGFBRII gene would be expected to be have a synergistic effect on CART cell. Absent evidence to the contrary, commensurate in scope with the claims, since the structure of the population of genetically engineered T cells is the same, a person of ordinary skill in the art before the  effective filing date of the instant invention, would have expected the prior art combination to produce modified T-cells that possess the same synergistic properties as that observed in the instant application. In other words, the expectation of success of the methods of the prior art is identical to the methods taught presently.
Regarding 6), Examples 19-21, all disclose a synergistic effect for CAR T + Reg KO + TGFBRII KO generated by the sgRNA of SEQ ID NO:  51 (modified SEQ ID NO:50, elected species)  knocking down the Reg1 gene and the sgRNA of SEQ ID NO: 313 (modified SEQ NO:312, elected species) knocking down the TGFBRII gene. Contrary to Applicant's assertions, the instant claims are not limited to the specific gRNA sequences targeting TGFBRIII or Reg1 used in the experiments set forth in the specification as filed. The scope of the instantly rejected claims 1, 2 and  14-16  generically encompasses T cells comprising any disruption in TGFBRIII or Reg1. Applicants have not provided any evidence of unexpected properties associated with the full scope of T cells comprising (i) a disrupted Regnase- 1 gene; (ii) a disrupted TGFBRIII gene; and/or (iii) a nucleic acid encoding a CAR that binds any tumor antigen, encompassed by the instant claims. Given the same structure of the population of edited CAR-T cells of Yu and Tang and the edited CAR-T cells of the claimed invention, there is no reason why the combination of Yu and Tang making obvious a population of edited CAR-T cells comprising a disrupted Reg1 gene and a disrupted TGFBRII gene couldn't be expected to exhibit superior synergistic effects arising from the genetically edited CAR-T cells  as easily as the population of genetically engineered T cells of the claimed invention. Applicants’ showing in the specification as filed is not commensurate in scope with the claimed invention. 
Regarding 8), with regard to Applicant’s argument that Moriarity does not teach on disruption of Regl and TGFBRII, the Examiner agrees.  However, Moriarity is not applied alone, but in combination with Yu and Tang, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. 
* The examiner has previously noted that the nucleotides of SEQ ID NO: 50, e.g, a species of a gRNA that targets the Reg1 gene; and the nucleotide of SEQ ID NO: 312; e.g.,  a species of a gRNA that targets the TGFBRII gene, are free of prior art. To advance prosecution, the examiner recommend to limit the structure of the genetically engineered T cell to the genomic structures producing the TGFBRII and Regnase double knockout out of examples 13-16 and 19-21.
Conclusion
Claims 1, 2 and  14-16 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633